Citation Nr: 0900960	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a left eye 
injury, including glaucoma and pterygium.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1963 to 
August 1964.

The veteran was first denied service connection for vision 
problems in an August 1987 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran did not perfect an appeal of that 
decision, which became final.  The veteran sought to reopen 
his previously-denied claim for service connection for a left 
eye disability, including glaucoma, in March 2003.  In an 
August 2004 rating decision, the RO re-characterized the 
claim to include glaucoma and determined that new and 
material evidence had not been submitted that was sufficient 
to reopen the previously-denied claim.

In August 2004, the veteran again sought to reopen his claim 
for service connection.  This matter comes before the Board 
of Veterans' Appeals (Board) from an August 2005 rating 
decision by the RO in North Little Rock, Arkansas which 
denied the veteran's petition to reopen the previously-denied 
claim for service connection, finding that no new and 
material evidence had been submitted.  The RO in Muskogee has 
original jurisdiction over the claim.

Regardless of the RO's treatment of the issue, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for residuals of a left eye injury, including 
glaucoma and pterygium.  This is so because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claim for service connection for 
residuals of a left eye injury, including glaucoma and 
pterygium, as a claim to reopen.





FINDINGS OF FACT

1.  The veteran's original claim for entitlement to service 
connection for vision problems was denied by the RO in an 
August 1987 rating decision, which the veteran did not 
appeal.

2.  In an August 2004 rating decision, the RO denied the 
veteran's petition to reopen his previously-denied claim of 
entitlement to service connection for vision problems, 
claimed as glaucoma of the left eye, finding that no new and 
material evidence had been submitted.  Although notified of 
the denial, the veteran did not perfect an appeal of the 
decision. 

3.  Additional evidence associated with the claims file since 
the RO's August 2004 decision does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a left eye injury, 
including glaucoma and pterygium.


CONCLUSIONS OF LAW

1.  The August 1987 and August 2004 rating decisions are 
final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  Since the August 2004 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for residuals 
of a left eye injury, including glaucoma and pterygium.   
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a) by a notice letter in October 
2004.  The veteran was also told of the evidence and 
information necessary to establishing a claim for entitlement 
to service connection.  Specifically regarding VA's duty to 
notify, the Board finds that the October 2004 notice letter 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  

Further, the October 2004 notice letter provided the veteran 
specific notice of the element of service connection that was 
the basis for the August 2004 denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A June 2006 
statement of the case (SOC) also notified the veteran that, 
to be considered material, evidence he supplied must pertain 
to the reason his claim was previously denied.  The SOC 
further provided the regulatory language of "new and 
material" evidence.  Moreover, a November 2008 notice letter 
provided the veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board 
concludes that although the November 2008 Dingess notice was 
not provided until after the RO initially adjudicated the 
veteran's claim in August 2005, this timing error is 
meaningless, as a disability rating and effective date were 
not assigned in the instant case.  Consequently, the Board 
does not find that the late notice requires remand to the RO.

The Board notes that under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, although the veteran's claim 
has not been reopened by the RO and will not be reopened by 
the Board, reasonable efforts to assist the veteran in his 
claim have been undertaken.  To that end, the veteran's 
service treatment records have been obtained and associated 
with the claims file, as have treatment records from private 
physicians and the VA Medical Center (VAMC) in Muskogee, 
Oklahoma.  Records of the veteran's award of disability 
benefits by the Social Security Administration (SSA) have 
also been associated with the claims file.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.



II.  Analysis

In an August 2004 rating decision, the RO denied the 
veteran's claim for service connection for glaucoma of the 
left eye.  The veteran was notified of the decision but did 
not appeal.  Thus, the decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.1103.  In August 2004, the 
veteran sought to reopen his claim.  Under pertinent legal 
authority, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).
During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  
See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  The amended 
regulation became effective October 6, 2006.  The Board notes 
that none of the revisions, which relate to receipt of 
additional service department records, affects the veteran's 
pending claim.  In particular, the Board notes that 38 C.F.R. 
§ 3.156(c) requires the reopening of a previously-denied 
claim if subsequently-obtained service department records are 
"relevant" to the claim.  That is not the case here.  To 
that end, the Board notes that the veteran's service 
treatment records contain no indication of a left eye injury 
or left eye complaints in service, and both his entrance and 
his separation examinations are negative for any eye 
problems.  The Board thus concludes that service treatment 
records associated with the veteran's claims file after the 
August 2004 rating decision are not relevant to the claim, 
rendering 38 C.F.R. § 3.156(c) inapplicable.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly-received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the August 2004 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The veteran filed his original application for service 
connection for vision problems in March 1987.  He contended 
at that time that he injured his left eye in a sandstorm 
during service and has had trouble with the eye since that 
time.  The RO denied his claim via an August 1987 rating 
decision, finding that no evidence linked any current left 
eye disability to service.  The RO further found in its 
August 1987 decision that the refractive error diagnosed in 
the veteran's June 1987 VA examination was a constitutional 
or developmental abnormality that is not considered a 
disability under relevant VA laws and regulations.  In its 
August 2004 decision denying the veteran's petition to reopen 
the previously-denied claim, the RO found that there was no 
medical evidence linking his claimed current left eye 
disability, including glaucoma, with his military service.  
In this regard, the RO considered the veteran's VAMC 
treatment records and his application for service connection, 
as well as statements from the veteran.  The RO found no 
medical opinion linking the veteran's post-service left eye 
complaints to his time on active duty, or to any incidents 
that occurred during that time, and denied the veteran's 
claim.

A review of the evidence added to the record since the RO's 
August 2004 decision includes the veteran's service treatment 
records, which are silent as to any complaints of or 
treatment for an injury to or problems with the left eye.  
Similarly, both his entrance and separation reports of 
medical examination record no findings of abnormalities or 
disorders of the eye.  Accordingly, the service treatment 
records are against the claim and thus do not constitute new 
and material evidence.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to a claimant is not new and material].

Other evidence submitted since the August 2004 denial 
includes private treatment records pertaining to an October 
1968 motor vehicle accident in which the veteran suffered 
extensive facial fractures, including to the orbits, as well 
as facial lacerations.  This evidence does not indicate 
whether the veteran's current left eye problems are a result 
of an in-service disease or injury and is accordingly not 
material.

Records of treatment at the Central Arkansas Veterans 
Healthcare System John L. McClellan Memorial Veterans 
Hospital in Little Rock, Arkansas, and the Jack C. Montgomery 
VA Medical Center (VAMC) in Muskogee, Oklahoma, reflect that 
the veteran currently carries diagnoses of multiple eye 
disabilities, including glaucoma, pterygium, and cataracts.  
No indication is made in these VA treatment records, however, 
that the veteran's current eye disabilities are in any way 
related to his time in service.  Additionally, records of the 
veteran's award of SSA disability benefits reflect that he 
was prescribed eye drops in June 1987.  No indication of the 
condition warranting the prescription is made in the record, 
however, nor is the etiology of any such condition addressed 
in the treatment notes.  As such, these medical records are 
not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].

The veteran has also testified before the undersigned 
Veterans Law Judge in a hearing at the RO in November 2008.  
At his hearing, the veteran contended that while on active 
duty, he experienced a sandstorm that pushed a grain of sand 
or debris into his left eye.  He stated that he was treated 
for the injury with eye drops at the time and claimed that he 
has had difficulty with the eye since that incident.  Such 
evidence is cumulative and redundant of statements made prior 
to the August 2004 decision and accordingly is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's left eye 
disabilities are medically related to his military service.  
The evidence submitted subsequent to the August 2004 denial 
of the veteran's claim is therefore cumulative and redundant 
of the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim of service connection for 
residuals of a left eye injury, including glaucoma and 
pterygium, have not been met, and the appeal must be denied.  
As new and material evidence to reopen the finally-disallowed 
claim has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  



	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received, the 
application to reopen the previously-denied claim of 
entitlement to service connection for residuals of a left eye 
injury, including glaucoma and pterygium, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


